         Case 1:11-cr-00004-VM Document 112 Filed 05/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAOUL MCFALL,

                      Petitioner,
                                                No. 11 Cr. 4 (LAP)
-against-
                                                        ORDER
UNITED STATES OF AMERICA,

                      Respondent.



LORETTA A. PRESKA, Senior United States District Judge:

The Court is in receipt of Petitioner Raoul McFall’s pro se

petition to vacate, set aside, or correct his conviction and

sentence pursuant to 28 U.S.C. § 2255.           (See dkt. no. 111.)     The

Government shall file any opposition to that petition within thirty

days of the date hereof. After the Government files any opposition

papers, Mr. McFall shall have fourteen days to reply.               Chambers

will mail a copy of this order to Mr. McFall.

SO ORDERED.

Dated:       New York, New York
             May 20, 2020

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
